Citation Nr: 0306445	
Decision Date: 04/03/03    Archive Date: 04/10/03	

DOCKET NO.  01-07 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of a right medial meniscectomy. 

2.  Entitlement to a disability rating in excess of 20 
percent for a disability of the back with low/midback pain 
and with levo-scoliosis and degenerative joint disease. 

3.  Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from July 1980 to 
July 1984 and from January 1985 to September 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
VARO in Nashville, Tennessee, which confirmed and continued 
20 percent disability ratings for the veteran's right knee 
disorder and his back disorder, and which denied him 
entitlement to a total rating based on individual 
unemployability by reason of the severity of his service-
connected disabilities.

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
a claim.  It also includes new notification provisions.

A review of the claims folder reveals that the RO has not 
advised the veteran of the VCAA, and the potential impact the 
law might have on his claims.  The statement of the case 
which was sent to the veteran in July 2001 did not provide 
the veteran with notification of the VCAA.  This violation of 
due process must be addressed before the Board can undertake 
any action on the claim.

Additionally, the Board notes that the most recent medical 
evidence of record is the report of a VA examination accorded 
the veteran in January 2001.  As pointed out by the veteran's 
representative, guidance provided by the United States Court 
of Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 
Vet. App. 202 (1995), must be followed in adjudicating 
claims.  The report of the January 2001 examination was not 
responsive to the guidance provided by the Court in DeLuca.


REMAND

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for any back or right knee problems since 
January 2001.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file copies of 
the complete treatment reports from all 
sources identified.  Regardless of the 
veteran's response, the RO should obtain 
all outstanding VA records or treatment, 
particularly from the Jefferson Barracks 
medical facility.  The RO should advise 
the veteran of any records it is 
successful in obtaining.

2.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the nature and severity of his 
service-connected postoperative right 
knee residuals and his back disability.  
All necessary tests and studies, 
including range of motion testing, 
reported in degrees of arc, and X-ray 
studies, should be performed and all 
findings must be reported in detail.  The 
examiner should review the claims folder 
prior to completing their examination.  
The examiner should report the ranges of 
back and knee motion in degrees, and 
specifically determine whether the back 
and/or the right knee is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should cover and, if 
feasible, be expressed in terms of the 
degree of additional range of motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also comment on the 
severity of any lateral instability or 
subluxation involving the right knee.  As 
for the back disorder, the examiner is 
requested to indicate the presence or 
absence of the following:  Listing of the 
whole spine to the opposite side; 
positive Goldthwait's sign; marked 
limitation of forward bending in a 
standing position; loss of lateral motion 
with osteoarthritic changes; or narrowing 
or irregularity of joint space; or some 
of the above with abnormal mobility and 
forced motion.

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2002) and 38 C.F.R. § 3.159 
are fully complied with and satisfied.

4.  The veteran should be requested to 
provide information as to any attempts he 
has made to obtain employment since 2000.  
A statement should be obtained from any 
companies or individuals from whom he 
attempted to obtain employment.  Of 
particular interest is any communication 
from the "Labor Ready" Company at 3231B 
Gallatin Road, Nashville, Tennessee, 
37216, where the veteran was apparently 
employed as a laborer in 2000.

Thereafter, if the benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO should issue a 
supplemental statement of the case.  A reasonable period of 
time for response should be afforded.  Then, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  By this REMAND, the Board intimates 
no opinion as to the final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, he is advised that the examination requested in this 
REMAND is deemed necessary to evaluate his claims and that 
his failure, without good cause, to report for any scheduled 
examination could result in the denial of his claim.  
38 C.F.R. § 3.655 (2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



